Citation Nr: 1638616	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  15-37 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1963 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, further development is necessary prior to adjudication of the Veteran's claim of entitlement to service connection for hypertension.

The Veteran has primarily asserted that his current hypertension is related to his service-connected Type II diabetes mellitus.  In April 2013, a VA examiner opined that the Veteran's hypertension predated his diabetes and was therefore not "proximately due to, the result of, or aggravated by" that condition.  The examiner explained that residuals of diabetes typically manifest more than 10 years after diabetes is diagnosed and when that condition is not well controlled.  She noted that the Veteran had reported being diagnosed with hypertension in approximately 2006 and that a treatment record showed that he was being treated for "new onset diabetes" in 2010.  Notably, a treatment record dated one month prior to the treatment record referenced by the VA examiner suggests that the Veteran's initial diagnosis of hypertension may have occurred in 2010, as well.  In any event, the VA examiner offered no explanation for her finding that because the Veteran's hypertension predated his diabetes his hypertension could not have been aggravated by his diabetes since then.  Thus, an additional VA opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Additionally, as already noted, the Veteran told the 2013 VA examiner that he had been diagnosed with hypertension in approximately 2006.  However, when he completed authorization for VA to obtain private treatment records, he indicated that he had received treatment for hypertension beginning in 2009.  As it appears that additional, relevant private treatment records dated prior to 2009 may be outstanding, any such records should be sought on remand.  Updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify and authorize VA to obtain any outstanding private treatment records, to include any records dated prior to 2009 and associated with a hypertension diagnosis in approximately 2006.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.

In addition, obtain any outstanding VA treatment records and associate them with the claims file.

2.  Then, send the claims file to a VA physician for review.  If the physician determines a new examination is needed to respond to the questions posed, one should be scheduled.  Following review of the claims file, the physician should respond to the following:

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension was caused by his service-connected Type II diabetes mellitus?  Please explain why or why not.

(b) If the Veteran's hypertension is not caused by his service-connected diabetes, is it at least as likely as not (50 percent probability or more) that his hypertension has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by his diabetes?  Please explain why or why not.

If you find that the Veteran's hypertension has been permanently worsened beyond normal progression (aggravated) by his diabetes, please attempt to quantify the degree of aggravation beyond the baseline level of disability.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




